                  Case 2:19-cv-00302-BJR Document 1 Filed 03/01/19 Page 1 of 13



 1                                                         THE HONORABLE__________________
 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10
     DAVITA INC.,
11
                                          Plaintiff,       Case No. 2:19-cv-302
12
             v.                                            COMPLAINT
13
     VIRGINIA MASON MEMORIAL
14   HOSPITAL, f/k/a YAKIMA VALLEY
     MEMORIAL HOSPITAL and YAKIMA
15
     VALLEY MEMORIAL HOSPITAL
16   EMPLOYEE HEALTH CARE PLAN,

17                                     Defendants.

18
19

20                                        NATURE OF ACTION
             1.       Plaintiff DaVita Inc. (“DaVita”) provides life-sustaining dialysis treatment to
21
     beneficiaries of Defendant Yakima Valley Memorial Hospital Employee Health Care Plan
22
     (“Yakima Valley Plan” or “Plan”) who suffer from end-stage renal disease (“ESRD”). Also known
23
     as kidney failure, ESRD is the last stage of chronic kidney disease. When a patient suffers from
24
     ESRD, it means their kidneys have stopped working well enough for the patient to survive without
25
     dialysis or a transplant.
26


     PLAINTIFF’S COMPLAINT - 1                                        K E L L E R R O H R B AC K    L.L.P.
     CASE NO. 2:19-cv-302                                                 1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
                   Case 2:19-cv-00302-BJR Document 1 Filed 03/01/19 Page 2 of 13



 1            2.       Individuals with ESRD are entitled to Medicare regardless of age or financial status.

 2   Congress added this benefit by amending the Social Security Act in 1972, recognizing the toll

 3   kidney disease was taking on its sufferers.1 This change led private payers to push the cost of

 4   treating ESRD sufferers onto Medicare—meaning the federal fisc bore virtually the entire weight

 5   of treating ESRD. The Medicare Secondary Payer Act (MSPA) inverted this status quo. It made

 6   “private insurers . . . the ‘primary’ payers and Medicare the ‘secondary’ payer” during an

 7   individual’s first 30 months of ESRD-based Medicare eligibility. Bio-Medical Applications of

 8   Tenn. v. Cent. Sts. Se. & Sw. Areas Health & Welfare Fund, 656 F.3d 277, 278 (6th Cir. 2011).

 9            3.       The MSPA accomplishes this goal by prohibiting primary payers, like the Plan

10   here, from taking steps to prematurely shift ESRD individuals to Medicare. To that end, the Act

11   prohibits two types of practices: First, the Act precludes plans from “tak[ing] into account that an

12   individual is entitled to or eligible for” Medicare benefits due to ESRD during the 30-month

13   coordination period. 42 U.S.C. § 1395y(b)(1)(C)(i). Second, it makes clear that a plan may not

14   “differentiate in the benefits it provides” between individuals with ESRD and others “on the basis

15   of the existence of end stage renal disease, the need for renal dialysis, or in any other manner.” Id.

16   § 1395y(b)(1)(C)(ii).

17            4.       Defendants have violated both prohibitions, by providing a separate, and lesser, set

18   of benefits for outpatient kidney dialysis for treatment of ESRD. The Plan covers outpatient kidney

19   dialysis for patients without ESRD in the same manner as many other medical treatments. In

20   contrast, there is a special Plan provision for patients who need kidney dialysis to treat their ESRD.

21   Only when a “member becomes, or is eligible to become, qualified for Medicare coverage for

22   ESRD and Medicare becomes or is eligible to become the secondary payer for ESRD services, the

23
     1
         See, e.g., S. Rep. 92-1230 at 1243-44 (citing need to provide access to treatment in order to
24       reduce direct health care costs, avoid “lost future income,” and prevent “needless deaths”
25       caused by kidney disease), available at
         https://www.ssa.gov/history/pdf/Downey%20PDFs/Amendments%20to%20the%20Social%20
26       Security%20Act%201969-1972%20Vol.%203.pdf.



     PLAINTIFF’S COMPLAINT - 2                                             K E L L E R R O H R B AC K    L.L.P.
     CASE NO. 2:19-cv-302                                                      1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE : (206) 623-3384
                 Case 2:19-cv-00302-BJR Document 1 Filed 03/01/19 Page 3 of 13



 1   Plan will pay claims for ESRD services at 125% of the then current Medicare allowable for ESRD

 2   Services.” As a result, the Plan both takes into account the fact that a participant is entitled to or

 3   eligible for Medicare due to ESRD and explicitly differentiates in the benefits it provides to

 4   Medicare-eligible ESRD sufferers.

 5          5.       This is not only illegal, it is unsustainable and unfair. Neither DaVita nor any other

 6   dialysis provider can treat Yakima Valley Plan beneficiaries indefinitely without receiving

 7   appropriate compensation. Defendants’ actions create significant risk that providers may choose

 8   not to treat Plan beneficiaries at all, or their actions may force providers to bill patients for the

 9   shortfall between the Plan’s improperly low rate and the rates providers typically receive from

10   private payers. Defendants have thus jeopardized the lives and livelihoods of the Plan’s most

11   vulnerable beneficiaries.

12          6.       Moreover, Defendants’ improper singling out of ESRD patients creates dramatic

13   incentives for them to drop out of the Plan altogether and instead rely on Medicare. The reason

14   why is simple: their Medicare payment obligations would be significantly lower than the

15   obligations and risks that the Plan exposes them to. And indeed, at least one Plan beneficiary with

16   ESRD has left the Plan for Medicare. To be sure, this accomplishes Defendants’ goal of saving

17   money on dialysis, but such “shifting of costs from private plans to the public fisc was exactly the

18   evil that the Act sought to correct.” Bio-Medical Applications, 656 F.3d at 282-83. DaVita—both

19   as assignee of at least one Plan beneficiary and in its own right—accordingly seeks relief under

20   federal law.

21                                    JURISDICTION AND VENUE

22          7.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

23          8.       This Court has personal jurisdiction over Defendants because Defendants are

24   incorporated in and/or maintain their principal places of business in the State of Washington.

25

26


     PLAINTIFF’S COMPLAINT - 3                                            K E L L E R R O H R B AC K    L.L.P.
     CASE NO. 2:19-cv-302                                                     1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
                 Case 2:19-cv-00302-BJR Document 1 Filed 03/01/19 Page 4 of 13



 1          9.       Venue is proper in this district because Defendants are residents of the Western

 2   District of Washington, and a substantial part of the events giving rise to this action occurred in

 3   this District. 28 U.S.C. § 1391.

 4          10.      The Plan contains a venue provision which states that “[i]n all suits or legal

 5   proceedings brought by the Plan or brought against the Plan, venue may lie, at the Plan’s discretion,

 6   in King County, state of Washington.”

 7                                               PARTIES

 8          11.      DaVita is a Delaware corporation with its principal place of business in Denver,

 9   Colorado. It is a leading provider of kidney care in the United States with over 2400 centers across

10   the country, including 118 facilities in Washington. As set forth below, DaVita sues both in its

11   own right and as an assignee of its patients.

12          12.      On information and belief, Defendant Virginia Mason Memorial Hospital f/k/a

13   Yakima Valley Memorial Hospital (“Hospital”) is a nonprofit organization with its principal place

14   of business at 2811 Tieton Drive, Yakima, Washington. The Hospital is the sponsor, plan

15   administrator, and a fiduciary of the Yakima Valley Plan. The Hospital is the Plan-designated

16   agent for service of process.

17          13.      On information and belief, effective January 1, 2016, the Hospital merged with the

18   Virginia Mason Health System (the “Health System”), a nonprofit corporation incorporated in the

19   State of Washington and headquartered in Seattle. As a result of the merger, the Health System

20   became the parent company of the Hospital.

21          14.      Defendant Yakima Valley Plan is an “employee welfare benefit plan” and an

22   “employee benefit plan” within the meaning of ERISA. See 29 U.S.C. § 1002(1) (defining

23   “employee welfare benefit plan” and “welfare plan”); 29 U.S.C. § 1002(3) (defining “employee

24   benefit plan” and “plan”). Its principal place of business is at 2811 Tieton Drive, Yakima,

25   Washington. Participation in the Plan is reserved to eligible members, retirees, and their

26


     PLAINTIFF’S COMPLAINT - 4                                           K E L L E R R O H R B AC K    L.L.P.
     CASE NO. 2:19-cv-302                                                    1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
               Case 2:19-cv-00302-BJR Document 1 Filed 03/01/19 Page 5 of 13



 1   dependents, and the purpose of the Plan is to provide them with medical and health benefits. The

 2   Plan is funded by the general assets of the sponsor and by insurance.

 3          15.       The Plan utilizes First Choice Health Administrators (“First Choice”), a Seattle-

 4   based provider of health plan administration and other related services, as a third-party

 5   administrator.

 6                                        GENERAL ALLEGATIONS

 7   I.     DaVita Provides Life-Sustaining Dialysis Treatment.

 8          16.       Kidney failure, also called ESRD, is the last stage of chronic kidney disease. When

 9   a patient suffers from ESRD, it means that their kidneys have stopped working well enough for

10   the patient to survive without dialysis or a kidney transplant.

11          17.       Dialysis is a procedure used to “substitute” for many of the normal functions of the

12   kidneys, such as removing the waste products that the body produces throughout the day. When

13   these toxins are not removed on a regular basis (typically three times per week), they build up in

14   the body and cause serious health complications and ultimately death. As a result, ESRD

15   sufferers—whose kidneys can no longer perform these crucial functions—cannot survive without

16   a dialysis or a kidney transplant.

17          18.       Although hemodialysis is the most common treatment for people with ESRD, it is

18   far from a routine medical procedure. A dialysis machine removes blood from the body, filters it

19   through an artificial kidney, and then returns the cleaned blood. Traditional, in-center dialysis is

20   administered to a patient three times a week for about four hours each session.

21          19.       ESRD affected more than 787,000 people in the United States as of 2016, and the

22   number of patients diagnosed with ESRD continues to rise each year. U.S. Renal Data

23   System, 2018 USRDS annual data report: Epidemiology of kidney disease in the United States,

24   National Institutes of Health, National Institute of Diabetes and Digestive and Kidney Diseases,

25   Bethesda, MD, 2018 (“2018 NIH Report”), Table B.1.

26


     PLAINTIFF’S COMPLAINT - 5                                            K E L L E R R O H R B AC K    L.L.P.
     CASE NO. 2:19-cv-302                                                     1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
               Case 2:19-cv-00302-BJR Document 1 Filed 03/01/19 Page 6 of 13



 1          20.     As of 2016, the total annual hemodialysis cost in the United States was over $70

 2   billion. Id. Tables B.1 & K.7.

 3          21.     Congress and regulators have recognized that dialysis is essential. For example,

 4   Medicare Part B covers routine maintenance dialysis for people with ESRD regardless of their age

 5   or financial resources. In 2016, Medicare spent over $35.3 billion on services for beneficiaries

 6   with ESRD. Id.

 7          22.     DaVita is a leading provider of this care in the United States. It treats almost

 8   200,000 patients at over 2,400 centers across the country. In 2017, Fortune named DaVita one of

 9   the world’s most admired companies for the tenth consecutive year—and the number one

10   healthcare company for quality of service.

11   II.    The Yakima Valley Plan, By Design And Plain Language, Discriminates Against

12          ESRD Sufferers.

13          23.     On information and belief, the Yakima Valley Plan provides four different coverage

14   “tiers,” which vary based on the relationship between the Plan and the provider used by the

15   beneficiary.

16          24.     To receive the highest level of benefit coverage, beneficiaries must obtain services

17   from providers in certain specified networks. Tiers 1 through 3 provide different levels of

18   “network” (or “in-network”) coverage for healthcare services. The distinctions between Tiers 1, 2,

19   and 3 are not relevant for this lawsuit. What matters is that for all three Tiers, network coverage is

20   offered on the following three terms: (1) beneficiaries enjoy financial incentives to select network

21   providers (i.e., providers in Tiers 1 through 3), such as lower copayments, coinsurance amounts,

22   and/or deductibles; (2) beneficiaries visit healthcare providers in one of the specified networks;

23   and (3) the Plan pays those providers at contracted rates for covered health care.

24          25.     The Yakima Valley Plan also covers services rendered by medical providers who

25   are not part of one of the networks specified in the Plan. On information and belief, the Plan

26


     PLAINTIFF’S COMPLAINT - 6                                            K E L L E R R O H R B AC K    L.L.P.
     CASE NO. 2:19-cv-302                                                     1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
               Case 2:19-cv-00302-BJR Document 1 Filed 03/01/19 Page 7 of 13



 1   provides “out of network” (or “non-network”) coverage for healthcare services, on the following

 2   three terms: (1) Plan beneficiaries face financial disincentives to select non-network providers,

 3   including higher copayments, coinsurance amounts, and/or deductibles, along with the

 4   responsibility to pay any charged amounts not paid for by the Plan; (2) beneficiaries visit

 5   healthcare providers of their choosing; and (3) the Plan pays non-network providers a percentage

 6   of the covered expenses provided by non-network providers. For most covered services, the

 7   percentage paid by the Plan to non-network providers is lower than the corresponding percentage

 8   paid to network providers.

 9          26.     The Plan defines different reimbursement rates for non-network providers

10   depending on whether the services in question were rendered in Washington. In-state, non-network

11   services are reimbursed based on a fee schedule provided by First Choice.

12          27.     The Defendants, however, applied an entirely separate, and lower, payment regime

13   only to dialysis services provided to patients with ESRD. The Plan’s language is stark: With

14   respect only to patients with ESRD, it provides that, “[o]nce the member becomes, or is eligible to

15   become, qualified for Medicare coverage for ESRD and Medicare becomes or is eligible to become

16   the secondary payer for ESRD services, the Plan will pay claims for ESRD services at 125% of

17   the then current Medicare allowable for ESRD Services.”2

18          28.     On information and belief, the “current Medicare allowable” amount is set by the

19   federal government to define the government’s payor obligation. It is significantly lower than rates

20   defined by private payers’ fee schedules or the usual and customary (“UCR”) rates DaVita and

21   other providers typically receive. By basing reimbursement on the “Medicare allowable,”

22   Defendants have cordoned off ESRD patients and drastically reduced their dialysis benefit, as

23   compared to other dialysis patients.

24   2
       For ESRD patients “not yet eligible to enroll in Medicare,” benefits are provided consistent
25   with the Plan’s default settings described above: Such claims “are paid at applicable network or
     negotiated fee at in-network or out-of-network benefit levels as indicated in the Summary of
26   Medical Benefits.”



     PLAINTIFF’S COMPLAINT - 7                                          K E L L E R R O H R B AC K    L.L.P.
     CASE NO. 2:19-cv-302                                                   1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
               Case 2:19-cv-00302-BJR Document 1 Filed 03/01/19 Page 8 of 13



 1           29.      This improper plan design puts unacceptable pressure and risk on the Plan’s ESRD

 2   beneficiaries, whose lives literally depend on the care DaVita provides. DaVita cannot treat

 3   patients indefinitely without appropriate compensation—nor will any other dialysis provider. If

 4   defendants’ unlawful conduct persists, providers may eventually choose not to treat Plan

 5   beneficiaries. Or they may be forced to require Plan beneficiaries to shoulder some or all of the

 6   shortfall between the Plan’s improperly low rate and the rates typically received from private

 7   payers. Defendants have thus jeopardized the lives and livelihoods of the Plan’s most vulnerable

 8   beneficiaries.

 9   III.    The Plan Has Underpaid DaVita For Health Care Provided To At Least One

10           Beneficiary.

11           30.      DaVita provides dialysis services to at least one beneficiary of the Yakima Valley

12   Plan (referred to as Patient 1 to protect their privacy).3

13           31.      When Patient 1 began treatment in 2016, Patient 1 effectuated a valid assignment

14   of benefits by executing a “Patient Acknowledgment, Authorization and Financial Responsibility

15   Form” (“Assignment”) to DaVita. Patient 1 has reaffirmed the Assignment annually since then,

16   executing Assignment forms in 2016, 2017, and 2018. The Assignment gives DaVita the right to

17   be paid directly for any services rendered to Patient 1, and also entitles DaVita to assert Patient 1’s

18   legal rights under any applicable law. These legal rights include the right to recover benefits, to

19   file claims and appeals, to request and obtain information and documents relating to the plan, and

20   to bring suit for violations of any applicable law. The Assignment also appoints DaVita as Patient

21   1’s “authorized representative.”

22

23
      3
       In an abundance of caution and out of concern for patient privacy, DaVita has not pleaded details
24   about Patient 1’s dates of service (other than year), treatment facilities or other identifying
25   information. DaVita is willing to supply Defendants additional reasonable information to identify
     the patient. DaVita will supply information upon Defendants’ request, but only in a manner that
26   complies with all federal and state privacy laws.



     PLAINTIFF’S COMPLAINT - 8                                            K E L L E R R O H R B AC K    L.L.P.
     CASE NO. 2:19-cv-302                                                     1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
                  Case 2:19-cv-00302-BJR Document 1 Filed 03/01/19 Page 9 of 13



 1          32.       After providing treatment to Patient 1, DaVita sought payment from the Plan.

 2   DaVita did so by submitting the necessary information via the standard “UB-04” form, indicating,

 3   inter alia, the dates of treatment for which DaVita was seeking payment and the particular

 4   treatment provided. Each UB-04 also indicated that DaVita had obtained an assignment from

 5   Patient 1.

 6          33.       For the first three months of service, DaVita received appropriate reimbursement

 7   through First Choice, the Plan’s third-party claims administrator. That reimbursement was

 8   consistent with the Plan’s generally applicable benefits and reimbursement provisions.

 9          34.       Beginning in month four, however, Defendants drastically reduced the benefits

10   provided to Patient 1, and, in turn, the reimbursements provided to DaVita, to the Medicare-based

11   rates the Plan applies only to ESRD patients. Those rates were far less than either the rate provided

12   in First Choice’s fee schedule for in-state non-network providers or the usual and customary rates

13   DaVita typically receives.

14          35.       Although DaVita continued to submit claims to the Plan as it had done during

15   Patient 1’s first three months of treatment, the Plan continued to pay the reduced, Medicare-based

16   rates for the next 20 months. All told, the Plan has failed to pay DaVita at least $1.7 million.

17          36.       At that point, Patient 1 switched from the Plan to Medicare for primary coverage

18   for dialysis treatments. At the time of the switch, ten months remained in the 30-month

19   “coordination period” during which the MSPA requires the Plan to be Patient 1’s primary payer.

20   In other words, Defendants did not simply design a reimbursement scenario intended to push

21   ESRD patients from the Plan to Medicare; they actually succeeded in pushing at least one patient

22   to Medicare during the MSPA-required coordination period.

23

24

25

26


     PLAINTIFF’S COMPLAINT - 9                                           K E L L E R R O H R B AC K    L.L.P.
     CASE NO. 2:19-cv-302                                                    1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
              Case 2:19-cv-00302-BJR Document 1 Filed 03/01/19 Page 10 of 13



 1                                            COUNT ONE

 2                                        Against All Defendants

 3                                 (Double Damages Under the MSPA)

 4          37.     DaVita re-alleges each paragraph of this Complaint as if fully set forth herein.

 5          38.     By structuring the Plan to reduce the benefits available to ESRD patients,

 6   Defendants have violated the MSPA. Medicare covers all individuals with ESRD, regardless of

 7   age or financial resources. However, the MSPA mandates that, for the first 30 months of Medicare

 8   eligibility, the individual’s private insurer must continue to cover the individual’s ESRD care as

 9   the primary payer. 42 U.S.C. § 1395y(b). The MSPA prevents insurers from shirking this payment

10   responsibility and prematurely shifting patients to Medicare. Bio-Medical Applications, 656 F.3d

11   at 282-83. It does so in two key ways.

12          39.     First, the MSPA prohibits an insurer from “tak[ing] into account that an individual

13   is entitled to or eligible for” Medicare based on ESRD. 42 U.S.C. § 1395y(b)(1)(C)(i). Binding

14   regulations explain that this includes “[i]mposing limitations on benefits for a Medicare entitled

15   individual that do not apply to others enrolled in the plan, such as providing less comprehensive

16   health care coverage, excluding benefits, [or] reducing benefits.” 42 C.F.R. § 411.108; see id.

17   § 411.161(a). This provision is primarily designed to prevent insurers from causing individuals

18   with ESRD to shift onto Medicare before the 30-month “coordination period” expires. See Health

19   Ins. Ass’n of Am., Inc. v. Shalala, 23 F.3d 412, 414 n.2 (D.C. Cir. 1994) (“If a plan is written in

20   ways that impermissibly ‘take account of’ beneficiaries’ eligibility for Medicare, the MSP statute

21   works to extend the plan’s coverage beyond its own terms.”).

22          40.     Second, the MSPA prohibits an insurer from “differentiat[ing] in the benefits it

23   provides between individuals having end stage renal disease and other individuals covered by such

24   plan on the basis of . . . the need for renal dialysis, or in any other manner.” 42 U.S.C.

25

26


     PLAINTIFF’S COMPLAINT - 10                                         K E L L E R R O H R B AC K    L.L.P.
     CASE NO. 2:19-cv-302                                                   1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
              Case 2:19-cv-00302-BJR Document 1 Filed 03/01/19 Page 11 of 13



 1   § 1395y(b)(1)(C)(ii). This provision is primarily designed to prevent discrimination against

 2   individuals with ESRD.

 3          41.     Here, Defendants’ conduct violates both prohibitions. By its express terms, the Plan

 4   provides worse “benefits for outpatient kidney dialysis for treatment of ESRD” than for other

 5   dialysis treatment. And it does so when a “member becomes, or is eligible to become, qualified

 6   for Medicare coverage for ESRD and Medicare becomes or is eligible to become the secondary

 7   payer for ESRD services.”

 8          42.     As a result, Defendants’ conduct simultaneously takes into account the fact that

 9   beneficiaries like Patient 1 are eligible for Medicare based on ESRD and differentiates the benefits

10   provided to ESRD beneficiaries from those provided to all others.

11          43.     Not only does this arrangement discriminate against ESRD individuals; it is

12   designed to induce them to simply drop out of the Yakima Valley Plan and instead rely on

13   Medicare. The reason: Plan beneficiaries with ESRD receive benefits based on a less generous

14   formula than Plan beneficiaries who do not have ESRD. This discriminatory plan design leaves

15   Medicare-eligible ESRD individuals facing enormous additional payment obligations not faced by

16   others on the Plan which, in turn, incentivizes them to leave the Plan in favor of Medicare during

17   the coordination period, as Patient 1 did in this case. This is precisely what the MSPA was enacted

18   to prevent. See Bio-Medical Applications, 656 F.3d at 282-83.

19          44.     Defendants’ MSPA violation entitles DaVita to double damages under the MSPA’s

20   “enforcement” provision, which establishes “a private cause of action for damages (which shall be

21   in an amount double the amount otherwise provided) in the case of a primary plan which fails to

22   provide for primary payment (or appropriate reimbursement) in accordance with paragraphs

23   (1) and (2)(A).” 42 U.S.C. § 1395y(b)(3)(A).

24          45.     This cause of action permits “a private party . . . to bring suit in the party’s own

25   name to remedy the wrong done to it” under the MSPA. Woods v. Empire Health, 574 F.3d 92,

26


     PLAINTIFF’S COMPLAINT - 11                                          K E L L E R R O H R B AC K    L.L.P.
     CASE NO. 2:19-cv-302                                                    1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
              Case 2:19-cv-00302-BJR Document 1 Filed 03/01/19 Page 12 of 13



 1   98-99 (2d Cir. 2009); see Netro v. Greater Baltimore Med. Ctr. Inc., 891 F.3d 522, 527-28 (4th

 2   Cir. 2018); In re Avandia, 685 F.3d 353, 359 & n.9 (3d Cir. 2012) (collecting cases explaining that

 3   the MSPA cause of action remedies private injury, not injury to the government). The cause of

 4   action contemplates suits both by plan beneficiaries and by healthcare providers like DaVita in

 5   their own right. See Parra v. PacifiCare of Ariz., 715 F.3d 1146, 1152 (9th Cir. 2013); Mich. Spine

 6   & Brain Surgeons v. State Farm, 758 F.3d 787, 790 (6th Cir. 2014); Centers for Medicare &

 7   Medicaid Services, Medicare Secondary Payer Act Manual, ch. 1 § 30.B (“claimants” who may

 8   sue under the MSPA include “a beneficiary, provider, physician, or supplier”).

 9           46.     Here, the Plan’s failure to make required primary payments has injured DaVita by

10   depriving it of more than $1.7 million that it would have received had the Plan continued to pay

11   as required. The MSPA cause of action thus entitles DaVita, both in its own right and as assignee

12   of Patient 1, to recover double this amount in damages.

13                                        PRAYER FOR RELIEF

14           WHEREFORE, DaVita prays for judgment against Defendants as follows:

15           1.      For equitable relief and monetary relief, in an amount to be proven at trial, including

16   double damages under the MSPA, plus all applicable interest and costs;

17           2.      For all attorneys’ fees and costs incurred in bringing this action, to the extent

18   recoverable by law;

19           3.      For an order declaring DaVita’s rights and enjoining Defendants from continuing

20   their illegal practices; and

21           4.      For all other relief the Court deems appropriate, proper, and just.

22

23

24

25

26


     PLAINTIFF’S COMPLAINT - 12                                           K E L L E R R O H R B AC K    L.L.P.
     CASE NO. 2:19-cv-302                                                     1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
             Case 2:19-cv-00302-BJR Document 1 Filed 03/01/19 Page 13 of 13



 1    DATED: March 1, 2019
 2
                                      By: s/ Erin M. Riley
 3                                        Erin M. Riley, WSBA #30401
 4                                        eriley@kellerrohrback.com

 5                                    By: s/ Gretchen S. Obrist
                                          Gretchen S. Obrist, WSBA #37071
 6                                        gobrist@kellerrohrback.com
 7
                                      KELLER ROHRBACK L.L.P.
 8                                    1201 Third Avenue, Suite 3200
                                      Seattle, WA 98101
 9                                    T: (206) 623-1900 | F: (206) 623-3384

10
                                      By: /s/ Peter K. Stris
11
                                          Peter K. Stris, pro hac application to be filed
12
                                      By: /s/ Brendan S. Maher
13                                        Brendan S. Maher, pro hac application to be filed
14                                    By: /s/ Michael Donofrio
                                          Michael Donofrio, pro hac application to be filed
15

16                                    STRIS & MAHER LLP
                                      725 S. Figueroa Street, Suite 1830
17                                    Los Angeles, CA 90017
                                      T: (213) 995-6800 | F: (213) 261-0299
18
19                                    Attorneys for Plaintiff DAVITA INC.

20

21

22

23

24

25

26


     PLAINTIFF’S COMPLAINT - 13                               K E L L E R R O H R B AC K    L.L.P.
     CASE NO. 2:19-cv-302                                         1201 Third A venue, Suite 3200
                                                                     Seattle, W A 98101-3052
                                                                  TELEPHONE: (206) 623-1900
                                                                  FACSIMILE : (206) 623-3384
